Exhibit 10.3

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

Name:

  SSN:

Grant Date:

  Per Share Exercise Price:

Number of SSARs:

  Vesting:

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Stock-Settled Stock Appreciation Rights (“SSARs”) indicated above. Each SSAR
entitles you to purchase one share of Common Stock of the Company, at the per
share exercise price set forth above, subject to the terms and conditions set
forth in the Company’s 2001 Long-Term Incentive Plan (the “Plan”) and this Award
Agreement. Prior to the distribution of any shares hereunder, this Award
represents an unsecured obligation, payable only from the general assets of the
Company.

 

2. Term, Vesting and Exercise of SSAR. The term of this SSAR commences on [DATE]
and ends on [DATE], provided that you provide continuous service as a
Non-employee Director or employee of the Company or a Subsidiary (“Service”). In
no event may this SSAR be exercised later than [DATE]. This SSAR shall become
vested and exercisable on the earlier of: (i) the date that is one (1) day prior
to the date of the annual meeting of the Company’s shareholders next following
the Grant Date (approximately one (1) year from the Grant Date), or (ii) the one
(1) year anniversary of the Grant Date, subject to your continued Service on
such vesting date. If your Service with the Company or a Subsidiary terminates,
the SSAR may be exercised only as described in paragraph 3 below. While you are
alive, the SSAR may be exercised only by you or your legal representative.

To exercise all or part of the SSAR you must deliver a “Notice of Exercise,” in
such form as the Company authorizes. You shall not have any rights as a
stockholder with respect to the shares of Common Stock subject to the SSAR until
you have exercised the SSAR for such shares.

Upon exercise, the number of shares of Stock issued will be net of (i) shares
with a Fair Market Value equal to the aggregate exercise price of the exercised
shares, and (ii) shares withheld by the Company to satisfy the minimum
statutorily required tax withholding obligations. The remaining shares of Stock
will be issued to you or, in case of your death, your beneficiary designated in
accordance with the procedures specified by the Administrator. If at the time of
your death, there is not an effective beneficiary designation on file or you are
not survived by your designated beneficiary, the shares will be issued to the
legal representative of your estate.

 

3. Termination and Certain Transactions

If you cease to provide Service as a Non-employee Director or employee, all then
unvested SSARs awarded hereby shall immediately terminate without notice to you
and shall be forfeited. In such event, you shall have ninety (90) days following
your Service termination (or if less, the original SSAR term) to exercise any
vested SSARs, after which date the SSARs shall immediately terminate without
notice to you and shall be forfeited. Notwithstanding the foregoing, if your
Service with the Company or its Subsidiaries ceases by reason of your death or
permanent disability, then 100% of the then unvested SSARs shall vest as of the
first business day of the month following the date of termination of your
service. If your Service terminates due to your death, or if you die within the
thirty (30) day period after your Service to the Company or its Subsidiaries
ends, any of your vested SSARs hereunder may be exercised by your estate,
personal representative or beneficiary who has acquired the SSARs by will or by
the laws of descent and distribution, at any time prior to the earlier of the
original SSAR term or one hundred eighty (180) days from the date of your death.
Additionally, if you cease to provide Service to the Company or the Company’s
Subsidiaries by reason of your permanent disability, you shall have the right to
exercise your vested SSARs at any time prior to the earlier of the original SSAR
term or one hundred eighty (180) days from the date your Service terminates.

 

4. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder a number of shares necessary to
satisfy the minimum statutorily required tax withholding obligations. Shares
will be valued at their Fair Market Value when the taxable event occurs.



--------------------------------------------------------------------------------

5. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the SSARs.

 

6. Other Restrictions. The issuance of Common Stock hereunder is subject to
compliance by the Company and you with all applicable legal requirements
applicable thereto, including tax withholding obligations, and with all
applicable regulations of any stock exchange on which the Common Stock may be
listed at the time of issuance. The Company may delay the issuance of shares of
Common Stock hereunder to ensure at the time of issuance there is a registration
statement for the shares in effect under the Securities Act of 1933.

 

7. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern. The Plan and this Award represent the entire agreement of you and the
Company with respect to this Award and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to this Award
and may not be modified except by means of a written agreement between the
Company and you. Interpretations of the Plan and this Award by the Committee are
binding on you and the Company.

 

8. No Employment Agreement. Neither the award to you of the SSAR nor the
delivery to you of this Award Agreement or any other document relating to the
SSARs will confer on you the right to continued employment or Service with the
Company or any Subsidiary.

 

2